In a consolidated proceeding pursuant to article 7 of the Real Property Tax Law to review real property tax assessments on petitioner’s property for the tax years 1976, 1977 and 1978, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated October 15,1979, which sustained the assessments and dismissed the petitions. Judgment affirmed, without costs or disbursements. Petitioner failed to sustain its burden of proof. Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.